Citation Nr: 9926874	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-23 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for schizoaffective 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1991 to 
June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in part, denied an increased 
disability rating for the veteran's service-connected 
psychiatric disorder.

By memorandum dated in September 1997, the Acting Chairman of 
the Board ruled favorably on the Board's own motion to 
advance this case on the docket because of administrative 
error that resulted in significant delay in docketing the 
appeal.  See 38 C.F.R. § 20.900(c) (1998).


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claim. 

First, the veteran's complete VA treatment records have not 
been associated with the claims file.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The records from the 
veteran's period of hospitalization in April 1997 indicated 
that he had been hospitalized at the VA Medical Center in 
Fayetteville, North Carolina, essentially once a year since 
his discharge from service in 1993 and that he had been 
receiving psychiatric treatment at the VA Outpatient Clinic 
in Orlando, Florida.  Hospitalization records from 
Fayetteville dated in 1994 have been obtained, but there may 
be additional records.  None of the veteran's outpatient 
records have been obtained.  Also, the April 1997 
hospitalization records showed that the veteran underwent 
psychological tests, but these results are not included in 
the hospitalization records.  Therefore, the RO must obtain 
these records.

Second, VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a) (1998).  However, the veteran was not provided a 
VA psychiatric examination in conjunction with his claim for 
an increased rating.  

The last psychiatric examination of record was conducted in 
1993 in conjunction with the veteran's claim for service 
connection.  It is necessary to provide him a psychiatric 
examination to evaluate the current severity of his service-
connected condition since he has indicated that it has 
worsened.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 
(1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
("where the record does not adequately reveal the current 
state of the claimant's disability and the claim is well 
grounded, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical 
examination").  

Furthermore, it is unclear which portion of the veteran's 
social and occupational impairment is attributable to 
nonservice-connected disorders.  In addition to his service-
connected schizoaffective disorder, the medical evidence 
shows that the veteran has an alcohol dependence disorder, as 
well as an alcohol-induced mood disorder.  Since the 
nonservice-connected conditions may be contributing to the 
social and industrial impairment that the veteran is 
experiencing, it is essential that an attempt be made to 
separate the effects of the veteran's service-connected 
schizoaffective disorder from his substance abuse disorders 
so that the appropriate disability rating may be assigned.  
Therefore, in order to assure that VA's statutory obligation 
to assist the veteran is fulfilled, an examination is 
required.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 
(1993) (the Board's evaluation cannot be fully informed 
without an examination thoroughly describing the degree of 
disability attributable to the veteran's service-connected 
psychiatric disorder as opposed to diagnosed, nonservice-
connected psychiatric disorder(s)); see also Shoemaker v. 
Derwinski, 3 Vet. App. 248, 254-55 (1992).

Third, it is not clear from the evidence of record whether 
the veteran is receiving Social Security disability benefits.  
The records from his VA hospitalization in April 1997 
indicated (a) that he was going to apply for an increase in 
SSI benefits and (b) that he requested assistance with filing 
a claim for Social Security benefits.  The RO should ask the 
veteran if he has applied for Social Security disability 
benefits due to his schizoaffective disorder, and, if so, the 
RO should request such records.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the Social Security Administration, including decisions by 
the administrative law judge, and give the evidence 
appropriate consideration and weight). 

Fourth, it appears that not all of the veteran's service 
medical records have been obtained.  The veteran was 
initially hospitalized at Womack Army Medical Center in 
December 1992, and he was thereafter transferred to Walter 
Reed Army Medical Center, where he has indicated he remained 
hospitalized until February 1993.  His hospitalization 
records from Walter Reed have not been obtained.  In order to 
have a complete record, an attempt to obtain additional 
service medical records from all appropriate sources is 
warranted. 

Accordingly, this case is REMANDED for the following:

1.  Request the veteran's service medical 
records for hospitalization from December 
1992 until February 1993 from all 
appropriate sources, to include, but not 
limited to, Walter Reed Army Medical 
Center and the National Personnel Records 
Center.  Associate all requests and 
records received with the claims file. 

2.  Ask the veteran if he has applied for 
disability benefits from the Social 
Security Administration.  If he responds 
affirmatively, request his medical and 
adjudication records from the Social 
Security Administration.  The letter 
requesting such records should include a 
citation to appropriate legal authority 
requiring that other Federal agencies 
provide such information as the Secretary 
may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West 
1991).  Associate all correspondence and 
any records received with the claims 
file.

3.  Obtain and associate with the claims 
file the veteran's complete medical 
records for all hospitalization and 
outpatient treatment from 1993 to the 
present from the VA Medical Centers in 
Fayetteville, North Carolina, and West 
Palm Beach and Orlando, Florida, to 
include the results of psychological 
testing conducted during the veteran's 
period of hospitalization in April 1997 
at West Palm Beach. 

4.  After obtaining as many of the above 
referenced records as possible, schedule 
the veteran for a VA psychiatric 
examination.  It is very important that 
the examiner be provided an opportunity 
to review the claims folder and a copy of 
this remand prior to the examination.  
The examiner should indicate in the 
reports that the claims file was 
reviewed.  The examiner must provide a 
complete rationale for all conclusions 
and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected schizoaffective disorder.  It 
is requested that a Global Assessment of 
Functioning (GAF) score be assigned 
consistent with the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV), including an 
explanation of what the assigned code 
means. 

Second, it is requested that the VA 
examiner discuss the prior medical 
evidence regarding the veteran's service-
connected schizoaffective disorder and 
reconcile any contradictory evidence 
regarding the level of the veteran's 
occupational impairment and any prior 
medical findings such as GAF scores. 

After review of the claims file, 
including the VA hospitalization records 
from 1997, the examiner should render a 
medical opinion as to which of the 
veteran's symptomatology and/or social 
and occupational impairment is 
attributable to the service-connected 
schizoaffective disorder as opposed to 
any nonservice-connected conditions 
(i.e., alcohol dependence disorder and 
alcohol-induced mood disorder).  If it is 
impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.

5.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

6.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


